

 
PROFIT PARTICIPATION AGREEMENT
 
BETWEEN
 
GREEN TECHNOLOGY SOLUTIONS, INC.
A NEVADA CORPORATION


AND

INTEGRATED SMART SOLUTIONS, INC.
A CALIFORNIA CORPORATION


 
PROFIT PARTICIPATION AGREEMENT
 
THIS PROFIT PARTICIPATION AGREEMENT (the “PPA”) is made as of the 29th day of
January, 2011 by and between GREEN TECHNOLOGY SOLUTIONS, INC., a Nevada
corporation, (“GTSI”), and INTEGRATED SMART SOLUTIONS, INC., (ISS), a California
corporation located at 987 Haley Talbert Dr., Corona, CA 92881.
 
RECITALS:
 
WHEREAS, GTSI is in the business of identifying and developing new energy and
technology solutions, and
 
WHEREAS, ISS is in the business of developing smart grid technologies;
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the above and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:
 
1.           GTSI agrees to pay to ISS the sum of TEN THOUSAND DOLLARS AND
NO/100 ($10,000) per month for SIX (6) months with the first payment to be made
within five (5) days of the signing of this agreement by all parties and
thereafter, each payment shall be due and payable of the 10th of each month
following the initial payment.
 
2.           As consideration for GTSI’s payment outlined above to ISS, ISS has
agreed to pay to GTSI, FIVE PERCENT (5 %) of the NET PROFITS generated and
realized by ISS.  As used herein, “NET PROFITS” shall be as defined by GAAP.
 
3.           The payment obligation to GTSI shall begin 30 days following ISS’s
achieving net profit.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           If at any time, GTSI determines, at its sole discretion, that it is
not in the best interest of the company to continue with this PPA, GTSI may
immediately terminate this PPA and any obligation owed by GTSI for payments to
ISS would end subject to the following:
 
a.           If GTSI terminates this PPA at any time after the initial payment
but prior to the second payment, GTSI shall be eligible to receive profits from
ISS on a pro-rata basis.  For example, payment of one-half of the payments
outlined in # 1 above prior to termination would then obligate ISS to pay to
GTSI 2.5% of the net profits.
 
b.           Notice of termination under this clause may be by facsimile, email,
hand delivery, fed-ex or U.S. mail or any other method selected by GTSI as long
as it is in writing.
 
5.           Payment:
 
a.           The Accounting.  Accounting regarding Net Profit shall be done on a
quarterly basis.  Not less than thirty (30) business days after the close of
each quarter, ISS shall complete and submit to GTSI, in a detailed Accounting
(defined below), ISS’s best estimate of the profit participation amount due. As
used herein, “Accounting” shall mean a report prepared by ISS showing in
reasonable detail (including reasonable back-up documentation) the calculation
of the PPA net payment.
 
b.           Simultaneous with the submission of the Accounting, ISS shall
tender payment in full of the amount ISS’s calculation determined the Net Profit
payment due.
 
6.           Resolution of Disputes:
 
a.           If GTSI objects to ISS’s Accounting and/or the Net Profit payment
tendered by ISS, GTSI shall have thirty (30) business days from the receipt of
the Accounting and payment within which to provide written notice via registered
mail, to ISS of GTSI’s objection.
 
b.           Once GTSI places its written notice of objection in the mail, GTSI
shall thereafter, negotiate the payment instrument.


c.           GTSI shall have the option to request from ISS any additional
documentation or information needed for GTSI to determine the correct Net Profit
payment due.  GTSI shall thereafter have sixty (60) days within which to perform
its own Accounting and submit same to ISS for payment.  Unless ISS can
demonstrate to GTSI the error in GTSI’s determination, ISS agrees to submit any
additional payment due with the next scheduled quarterly payment.  Any credit
amount due ISS shall be included in its next scheduled Accounting report.  All
fees applicable under paragraphs 5.a and 5.b will also be applicable to this
section.
 
d.           Failure by GTSI to timely object to ISS’s Accounting and/or the Net
Profit payment does not mean GTSI forfeits any additional payment that may be
due.  GTSI may raise the issue of ISS’s Accounting and/or Net Profit payment
amount during the Year-End Accounting as described in 5.c above.
 
 
2

--------------------------------------------------------------------------------

 
 
e.           If the parties do not agree to the Year-End Accounting and/or any
additional Net Profit payment or credit due to either party, within thirty (30)
days following the date the final Accounting is due:


i.           The objecting party shall obtain the services of an independent
certified public accountant.  Both parties shall cooperate in providing all
information requested by the accountant.  The accountant shall be limited solely
to the determination of the final year-end Net Profit payment or credit due.
 
ii.           The accountant shall, within forty-five (45) days following his
engagement reach a decision and notify each party.  The decision of the
accountant shall be binding.  If the accountant determines an additional payment
is due GTSI, ISS shall remit same within thirty (30) days following notice from
the accountant.  All fees applicable under paragraphs 5.a and 5.b will also be
applicable to this section, up to a period of ninety (90) days. If the
accountant determines ISS has overpaid and is entitled to a credit, that credit
amount shall be included in the next quarterly Accounting.


f.           If the objecting party fails to engage the services of an
accountant within thirty (30) days following the date the final Accounting is
due then that party shall be deemed to have waived its right to any objection
and the final Accounting shall be considered as approved and agreed to by both
parties.


7.           Financial Records.  ISS shall keep and maintain, or cause to be
kept and maintained, accurate financial books and records with respect to the
Accountings, Net Profit determination, manufacture and sale of biodiesel and/or
any other documentation necessary to make the Accounting determinations outlined
above. Such financial books and records shall include all supporting
documentation relative to the quarterly and/or yearly accountings, and shall be
maintained by ISS and made available to GTSI for two (2) years after the date on
which the yearly Accounting is agreed to by the parties or made final by the
terms of this agreement.


8.           Default and Remedies.


a.           Default. Each of the terms, conditions, covenants and provisions of
this Agreement is a material consideration for this Agreement, the breach of
which shall be deemed a default hereunder. Said default shall be deemed to have
occurred if the defaulting party has not effected a cure within ten (10) days
after a written notice from the other party specifying the default.


b.           Default Interest.   In the event of a default by ISS in the payment
of any funds required to be paid by ISS hereunder, all amounts which remain
unpaid for a period of ten (10) days from the date such payment is due
hereunder, shall bear interest from the initial due date through the date actual
payment is received by GTSI at a rate equal to the lesser of (i) TEN (10)
percent or (ii) the maximum rate permitted under applicable law. The imposition
or payment of such default interest shall not excuse any default.


c.           Remedies.   In the event of a default by either party hereunder,
the non-defaulting party shall have all rights and remedies available to it at
law or in equity. To the maximum extent permitted by law, all rights, options
and remedies of GTSI contained in this Agreement, or under law, shall be
cumulative, and no one remedy shall be exclusive of any other remedy, and GTSI
shall have the right to pursue any one or all such remedies.
 
 
3

--------------------------------------------------------------------------------

 
 
d.           No Continuing Waiver.   No waiver by a party of a breach of any of
the terms, covenants or conditions of this Agreement by the other party shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition herein contained. No waiver of any
default by a party hereunder shall be implied from any omission by the other
party to take any action on account of such default if such default persists or
is repeated, and no express waiver shall affect default other than as specified
in such waiver. The consent or approval by a party to or of any act by the other
party requiring consent or approval, shall not be deemed to waive or render
unnecessary the party’s consent or approval to or of any subsequent similar acts
by the first party.


9.           Miscellaneous.


a.           Notices.   All notices or other communications required or
permitted hereunder shall be in writing and personally delivered (including by
means of professional messenger service) by nationally recognized overnight
courier service, messenger service or registered or certified mail, postage
prepaid, return receipt requested, via facsimile or electronic mail
(email).   All written communications in accordance with the foregoing shall be
deemed given (i) three (3) days after the date it is posted if sent by mail, or
(ii) the date the overnight courier or personal delivery is made, or refused by
the addressee, at the address set forth below, if delivered by 5:00 P.M., CST on
a business day, or immediately if by confirmed facsimile or electronic mail.  If
one party fails to provide the other party with a notice of change of address,
then notice by the first party shall be deemed given if properly addressed with
proper postage to the last known address.


b.           Interpretation; Governing Law. This Agreement shall be construed as
if prepared by both parties.  Accordingly, any rule of law or legal decision
that would require interpretation of any ambiguities in this Agreement against
the party that has drafted it is not applicable and is waived. This Agreement
shall be construed, interpreted and governed by the laws of the State of
Texas.   The parties agree that any action or proceeding to enforce or relating
to this Agreement, shall be brought exclusively in the federal or state courts
located in Harris County, Texas, and the parties hereto consent to the exercise
of personal jurisdiction over them by any such courts for purposes of any such
action or proceeding.
 
c.           Severability.   If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be invalid or
unenforceable, by a court of competent jurisdiction, the remainder of this
Agreement and application of such provision to other circumstances, shall be
interpreted so as best to reasonably effect the intent of the parties hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
d.           Performance of Acts on Business Days.  Unless specifically stated
to the contrary, all references to days herein shall be deemed to refer to
calendar days. In the event that the final date for payment of any amount or
performance of any act hereunder falls on a Saturday, Sunday or holiday, such
payment may be made or act performed on the next succeeding business day.


e.           Attorney Fees.   If either party files any action or brings any
proceeding against the other arising out of this Agreement, whether or not such
action or proceeding is prosecuted to judgment (“Action”), then:


i.           The unsuccessful party therein shall pay all costs incurred by the
prevailing party therein, including reasonable attorneys’ fees and costs, court
costs and reimbursements for any other expenses incurred in connection
therewith, and


ii.           As a separate right, severable from any other rights set forth in
this Agreement, the prevailing party therein shall be entitled to recover its
reasonable attorneys’ fees and costs incurred in enforcing any judgment against
the unsuccessful party therein, which right to recover post-judgment attorneys’
fees and costs shall be included in any such judgment. The right to recover
post-judgment attorneys’ fees and costs shall (A) not be deemed waived if not
included in any judgment, (B) survive the final judgment in any Action, and
(C) not be deemed merged into such judgment. These rights and obligations shall
survive the termination of this Agreement.


f.           Entire Agreement; Amendments.   This Agreement is intended by the
parties to be the final expression of their agreement with respect to GTSI’s
right to share in any profits from ISS and is intended as the complete and
exclusive statement of the terms of the agreement with respect thereto between
the parties. As such, this Agreement supersedes any prior understandings between
the parties regarding the subject matter hereof, whether oral or written. Any
amendments to this Agreement shall be in writing and shall be signed by all
parties hereto.
 
g.           Assignment.   GTSI shall have the right to sell or assign its
rights and obligations hereunder without the prior written consent of ISS.


h.           Headings; Cross-References; Exhibits. The headings and captions
used in this Agreement are for convenience and ease of reference only and shall
not be used to construe, interpret, expand or limit the terms of this Agreement.


i.           Counterparts. This Agreement may be executed in several original
counterparts, each of which and all together will constitute this Agreement in
its entirety.


     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.


INTEGRATED SMART
 
GREEN TECHNOLOGY
SOLUTIONS, INC.
 
SOLUTIONS, INC.
           
/s/ Kenneth Matthews
 
/s/ John Shearer
KENNETH MATTHEWS, President
 
JOHN SHEARER, President



 
5

--------------------------------------------------------------------------------

 